DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities and should be amended as follows:  
“1. An expandable interbody spacer for a spine, comprising: a housing having two sides interconnected by a distal endwall and a proximal endwall defining a hollow interior; the proximal endwall having a rear opening; a top endplate and a bottom endplate each having a bone-engaging surface and an interior surface opposite to the bone-engaging surface; the interior surface having at least one mating surface; an actuator located within the hollow interior of the housing and between the interior surfaces of the top endplate and bottom endplate; the actuator having a top wall and a bottom wall interconnected by a distal wall and a proximal wall and a first sidewall and a second sidewall; the actuator having at least one driving surface formed in the first sidewall and at least one driving surface formed in the second sidewall each sized and configured to engage the at least one mating surfaceand a locking screw threadingly connected to the threaded opening of the actuator and connected to the housing such that the locking screw does not translate longitudinally relative to the housing; wherein the locking screw is configured such that rotation of the locking screw in a first direction translates the actuator in a proximal direction relative to the housing and moves the top endplate and the bottom endplate outwardly from a low-profile configuration into a high-profile , wherein [[the]] a distance between the top endplate and bottom endplate is greater in the high-profile configuration.”
Appropriate correction is required.
Claim 2 is objected to because of the following informalities: In Line 2, the word --the-- should be added before the word “bottom”. Appropriate correction is required.
Claim 4 is objected to because of the following informalities: In Line 1, the word --further-- should be added before the word “includes”. Appropriate correction is required.
Claim 5 is objected to because of the following informalities and should be amended as follows: 
“5. The expandable interbody spacer of claim 4 wherein the two driving surfaces of the actuator are angled ramped surfaces interconnected to form a V-shape.” 
Appropriate correction is required.
Claim 6 is objected to because of the following informalities: In Line 1, the word “that” should be replaced with the word --the--. Appropriate correction is required.
Claim 8 is objected to because of the following informalities and should be amended as follows: 
“8. The expandable interbody spacer of claim 1 wherein [[the]] each bone-engaging surface of the top endplate and the bottom endplate is angled such that [[the]] a height of the distal end of the spacer is greater relative to the proximal end of the spacer in both the low-profile and high-profile configurations.”
Appropriate correction is required.
Claim 9 is objected to because of the following informalities: In Line 1, the word “the” should be replaced with the word --each-- and in Line 2, the word --respective-- should be added before the word “interior”. Appropriate correction is required.

“11. The expandable interbody spacer of claim 1 wherein the actuator further includes an actuator opening extending between the top wall and the bottom wall and each of the top endplate and the bottom endplate includes an endplate opening extending between the bone-engaging surface and the respective interior surface; and each of the endplate openings being in communication with the actuator opening.”
Appropriate correction is required.
Claim 13 is objected to because of the following informalities and should be amended as follows: 
“13. The expandable interbody spacer of claim 1 wherein the top endplate and the bottom endplate
Appropriate correction is required.
Claim 15 is objected to because of the following informalities and should be amended as follows: 
“15. The expandable interbody spacer of claim 1 further including: at least one eyelet extending from the interior surface near the proximal end of each of the top and bottom endplates; each eyelet defining a pivot pin opening; a pivot slot formed in the actuator near the proximal end, aligned with the pivot pin openings and extending between the first sidewall and the second sidewall; a pivot pin connected to the housing near the proximal end and extending through the pivot slot of the actuator and the pivot pin openings of the top endplate and bottom endplate; wherein rotation of the locking screw in a first direction causes the top endplate and the bottom endplate to simultaneously uniformly angulate about the pivot pin from a low-profile configuration to a high-profile configuration, wherein [[the]] a distance between the upper and lower endplates adjacent the distal end of the spacer is greater than [[the]] a distance 
Appropriate correction is required.
Claim 16 is objected to because of the following informalities and should be amended as follows: 
“16. The expandable interbody spacer of claim 1 wherein the at least one driving surfaceof the first and second sidewalls of the actuator are cylindrical protrusions.”
Appropriate correction is required.
Claim 17 is objected to because of the following informalities and should be amended as follows: 
“17. An expandable interbody spacer for a spine, comprising: a housing having a first longitudinal sidewall oppositely disposed from a second longitudinal sidewall interconnected by a distal endwall and a proximal endwall defining a hollow interior; the proximal endwall having a rear opening; the housing [[include]] further including at least one pivot pin aperture formed in the first longitudinal sidewall and extending longitudinally adjacent to a top end and at least one pivot pin aperture formed in the first longitudinal sidewall and extending longitudinally adjacent to a bottom end; a top endplate and a bottom endplate each having a bone-engaging surface and an interior surface opposite to the bone-engaging surface; the interior surface having at least two eyelets adjacent a first longitudinal side and at least two protrusions adjacent a second longitudinal side; each eyelet defining a pivot pin opening; wherein the top endplate is pivotably connected to the housing by at least one pivot pin located in one of the pivot pin openings of the top endplate and the at least one pivot pin aperture adjacent to the top end of the housing; and wherein the bottom endplate is pivotably connected to the housing by at least one pivot pin located in one of the pivot pin openings of the bottom endplate and in the at least one pivot pin aperture adjacent to the bottom end of the housing; an actuator located within the hollow interior of the housing and between the interior surfaces of the top endplate and bottom endplate; the actuator having a proximal end and a distal end and a top wall and a bottom wall interconnected by a and a locking screw threadingly connected to the threaded opening of the actuator and connected to the housing such that the locking screw does not translate longitudinally relative to the housing; wherein rotation of the locking screw in a first direction translates the actuator in a proximal direction relative to the housing and angulates the top endplate and the bottom endplate, wherein [[the]] a distance between the upper and lower endplates adjacent the second sidewall is greater than [[the]] a distance between the upper and lower endplates adjacent the first sidewall when the spacer is in the high-profile configuration.”
Appropriate correction is required.
Claim 21 is objected to because of the following informalities and should be amended as follows: 
“21. An expandable interbody spacer for a spine, comprising: a housing having a first longitudinal sidewall and a second longitudinal sidewall interconnected by a distal endwall and a proximal endwall defining a hollow interior; the proximal endwall having a rear opening; a top endplate and a bottom endplate each having a bone-engaging surface and an interior surface opposite to the bone-engaging surface; the interior surface having at least one mating surface extending from the interior surface; an actuator located within the hollow interior of the housing and between the interior surfaces of the top endplate and bottom endplate; the actuator having a proximal end and a distal end, a top wall and a bottom wall interconnected by a front wall and a back wall and a first longitudinal sidewall and a second longitudinal sidewall; the actuator having at least one driving surface dimensioned to engage the at least one mating the top endplate and at least one driving surface dimensioned to engage the at least one mating surface of the bottom endplate; the actuator having a threaded opening formed in the back wall and aligned with the rear opening of the housing; the top and bottom endplates being connected to either the housing such that the top and bottom endplates are movable between a low-profile configuration and a high-profile configuration, wherein [[the]] a distance between the endplates is greater in the high-profile configuration; and a locking screw threadingly engaged with the threaded opening of the actuator; wherein rotation of the locking screw moves the top and bottom endplates between the low-profile configuration and the high-profile configuration; and wherein the locking screw does not translate with respect to the housing when rotated.”
Appropriate correction is required.
Claim 22 is objected to because of the following informalities: In Line 1, the word “the” should be replaced with the word --a--. Appropriate correction is required.
Claim 23 is objected to because of the following informalities: In Line 1, the word --further-- should be added before the word “includes”. Appropriate correction is required.
Claim 25 is objected to because of the following informalities: In Line 1, the word --the-- should be added after the word “and”. Appropriate correction is required.
Claim 26 is objected to because of the following informalities: In Line 1, the word “the” should be replaced with the word --a--. Appropriate correction is required.
Claim 28 is objected to because of the following informalities and should be amended as follows: 
“28. The expandable interbody spacer of claim 21 wherein the top and bottom endplates angulate when moving from a low-profile configuration to a high-profile configuration such that [[the]] a distance between the upper and lower endplates adjacent the distal end of the spacer is greater than [[the]] a distance between the upper 
Appropriate correction is required.
Claim 29 is objected to because of the following informalities and should be amended as follows: 
“29. The expandable interbody spacer of claim 21 wherein the top and bottom endplates angulate when moving from a low-profile configuration to a high-profile configuration such that [[the]] a distance between the upper and lower endplates adjacent the second longitudinal sidewall is greater than [[the]] a distance between the upper and lower endplates adjacent the first sidewall when the spacer is in the high-profile configuration.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at Lines 5-6 recites the limitation “the interior surface having at least one mating surface” which renders the claim indefinite as it is unclear which interior surface is being recited since Lines 4-5 previously recite that both the top and bottom endplates 
Claim 2 at Lines 3-4 recites the limitation “each mating surface formed in two oppositely disposed siderails depending from the interior surface.” which renders the claim indefinite as, firstly, it is unclear which mating surface is being recited since Lines 1-3 of the claim recites that both the top and bottom endplates include aligned mating surfaces, and claim 1 previously recites that each interior surface of the top and bottom endplates have at least one mating surface. Are the recited mating surfaces the same as those recited in claim 1 and claim 2 is further defining that there are two, or the claim 2 mating surfaces in addition to those of claim 1? Secondly, it is unclear which interior surface is being recited since claim 1 recites that both the top and bottom endplate include an interior surface. For purposes of examination, the limitation is being interpreted as “wherein the at least one mating surface of each of the top and bottom endplates comprise two oppositely disposed, parallel and aligned mating surfaces, each aligned mating surface being formed in one of two oppositely disposed siderails depending from each interior surface of the top and bottom endplates.” Appropriate correction is required.
Claim 3 recites the limitation “the mating surfaces” which renders the claim indefinite as it is unclear which mating surfaces are being recited since claim 2 previously recites that the top and bottom endplates include two aligned mating surfaces, and claim 1 previously recites that each interior surface of the top and bottom endplates have at least one mating surface. For purposes of examination, the limitation 
Claim 4 recites the limitation “the two mating surfaces of the top endplate” and “the two mating surfaces of the top endplate” which renders the claim indefinite as it is unclear which mating surfaces are being recited since claim 2 previously recites that the top and bottom endplates include two aligned mating surfaces, and claim 1 previously recites that each interior surface of the top and bottom endplates have at least one mating surface. For purposes of examination, the limitation is being interpreted as “each aligned mating surface of the top endplate” and “each aligned mating surface of the bottom endplate”. Appropriate correction is required.
Claim 6 at Lines 3-4 recites the limitation “from a high-profile configuration into a low-profile configuration” which renders the claim indefinite as it is unclear if the recited configurations are the same high and low configurations as previously recited in claim 1, or different, since claim 1 previously recites a low-profile and a high-profile configuration in Lines 20-21. For purposes of examination, the limitation is being interpreted as “from the high-profile configuration into the low-profile configuration”. Appropriate correction is required.
Claim 8 at Lines 2-3 recites the limitation “the distal end of the spacer” and “the proximal end of the spacer”. There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, they are being interpreted as “a distal end of the spacer” and “a proximal end of the spacer”. Appropriate correction is required.
Claim 12 at Line 3 recites the limitation “the proximal end of the locking screw”. There is insufficient antecedent basis for this limitation in the claim. For purposes of 
Claim 15 at Lines 2-3 recites the limitation “the proximal end of each of the top and bottom endplates”. There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, it is being interpreted as “a proximal end of each of the top and bottom endplates”. Appropriate correction is required.
Claim 15 at Line 4 recites the limitation “formed in the actuator near the proximal end”. It is unclear what proximal end is being referred to in this limitation, the proximal end of the actuator or something else? If it is the proximal end of the actuator, there is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim 15 at Lines 4-5 and at Line 7 recites the limitation “the pivot pin openings” which renders the claim indefinite as Lines 2-3 previously recite that the at least one eyelet defines a pivot pin opening, and thus there is insufficient antecedent basis for multiple pivot pin openings. For purposes of examination, it is being interpreted as “a respective pivot pin opening”. Appropriate correction is required.
Claim 15 at Line 6 recites the limitation “connected to the housing near the proximal end”. It is unclear what proximal end is being referred to in this limitation, the proximal end of the housing or something else? If it is the proximal end of the housing, there is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim 15 at Line 9 recites the limitation “rotation of the locking screw in a first direction” which renders the claim indefinite as it is unclear if the recited “first direction” 
Claim 15 at Lines 10-11 recites the limitation “from a low-profile configuration into a high-profile configuration” which renders the claim indefinite as it is unclear if the recited configurations are the same low and high configurations as previously recited in claim 1, or different, since claim 1 previously recites a low-profile and a high-profile configuration in Lines 20-21. For purposes of examination, the limitation is being interpreted as “from the low-profile configuration into the high-profile configuration”. Appropriate correction is required.
Claim 17 at Lines 9-10 recites the limitation “the interior surface having at least two eyelets” which renders the claim indefinite as it is unclear which interior surface is being recited since Lines 8-9 previously recite that both the top and bottom endplates include an interior surface. For purposes of examination, the limitation is being interpreted as “each interior surface of the top and bottom endplates having at least two eyelets”. Appropriate correction is required.
Claim 18 at Line 2 recites the limitation “the protrusion” which renders the claim indefinite as it is unclear which protrusion is being referred to since claim 17 previously recites “at least two protrusions adjacent a second longitudinal side”. Appropriate correction is required. 
Claim 19 at Lines 1-2 recites the limitation “wherein the housing includes two pivot pin apertures along the top end configured to receive two pivot pins” and at Lines 3-4 recites “and two pivot pin apertures along the bottom end configured to receive two pivot pins” which renders the claim indefinite as it is unclear if the recited pivot pin 
Claim 21 at Lines 6-7 recites the limitation “the interior surface having at least one mating surface” which renders the claim indefinite as it is unclear which interior surface is being recited since Lines 5-6 previously recite that both the top and bottom endplates include an interior surface. For purposes of examination, the limitation is being interpreted as “each interior surface of the top and bottom endplates having at least one mating surface”. Appropriate correction is required.
Claim 23 at Lines 3-5 recites the limitation “and wherein a projection of the spacer onto a plane perpendicular to the latitudinal axis is the same in the low-profile configuration and low-profile configuration.” which renders the claim indefinite as it is unclear what is meant by “a projection of the spacer onto a plane” in this limitation. Also note that Lines 4-5 recite two instances of “the low-profile configuration” which is unclear. Appropriate correction is required. 
Claim 25 at Line 2 recites the limitation “the longitudinal axis”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, it is being interpreted as “a longitudinal axis of the spacer”. Appropriate correction is required.

Claim 27 at Lines 3-4 recites the limitation “from a low-profile configuration into a high-profile configuration” which renders the claim indefinite as it is unclear if the recited configurations are the same low and high configurations as previously recited in claim 21, or different, since claim 21 previously recites a low-profile and a high-profile configuration in Lines 17-18. For purposes of examination, the limitation is being interpreted as “from the low-profile configuration into the high-profile configuration”. Appropriate correction is required.
Claim 28 at Lines 2-3 recites the limitation “from a low-profile configuration into a high-profile configuration” which renders the claim indefinite as it is unclear if the recited configurations are the same low and high configurations as previously recited in claim 21, or different, since claim 21 previously recites a low-profile and a high-profile configuration in Lines 17-18. For purposes of examination, the limitation is being interpreted as “from the low-profile configuration into the high-profile configuration”. Appropriate correction is required.
Claim 28 at Line 4 recites the limitation “the distal end of the spacer” and at Line 5 recites the limitation “the proximal end of the spacer”. There is insufficient antecedent 
Claim 29 at Lines 2-3 recites the limitation “from a low-profile configuration into a high-profile configuration” which renders the claim indefinite as it is unclear if the recited configurations are the same low and high configurations as previously recited in claim 21, or different, since claim 21 previously recites a low-profile and a high-profile configuration in Lines 17-18. For purposes of examination, the limitation is being interpreted as “from the low-profile configuration into the high-profile configuration”. 

Allowable Subject Matter
Claims 1-29 would be allowable if properly rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly an expandable interbody spacer for a spine as recited, and there is no reasonable motivation to modify the art of record to have these features. 
The closest prior art of record appears to be: Glerum et al. (US Patent No. 8,518,120).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 

/JESSICA WEISS/Primary Examiner, Art Unit 3775